Citation Nr: 0209931	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  96-23 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
evaluation for hearing loss, left ear.

2.  Entitlement to an initial evaluation in excess of 10 
percent for sinusitis.

3.  Entitlement to an increased (compensable) initial 
evaluation for auriculoventricular (AV) block.

4.  Entitlement to a compensable evaluation under the 
provisions of 38 C.F.R. §3.324 from June 22, 1994 to May 13, 
1996.  


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from December 1970 to August 
1994.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, District of Columbia, which, in April 1995, 
granted service connection for left ear hearing loss and 
assigned a noncompensable initial evaluation, and confirmed 
and continued an initial noncompensable evaluation for 
sinusitis.  In March 1996, the veteran disagreed with each of 
those determinations.  By a rating decision issued in May 
1996, the RO denied a 10 percent evaluation under 38 C.F.R. 
§3.324.  By a rating decision later that same month, the RO 
granted service connection for an auriculoventricular (AV) 
block and assigned a noncompensable evaluation.  Following 
the veteran's timely substantive appeal, the Board, by a 
September 1998 decision remanded the claims. 

During the pendency of the appeal, jurisdiction of the claims 
file was transferred to the Roanoke, Virginia RO.  In a 
subsequent rating decision prepared in February 2002 and 
issued in March 2002, by the Roanoke RO, a 10 percent 
evaluation was granted for sinusitis, effective from May 
1996.  As the 10 percent disability evaluation is less than 
the maximum available under applicable diagnostic criteria, 
the veteran's claim for a higher initial evaluation remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  This grant also rendered moot the veteran's claim of 
entitlement to a compensable evaluation based upon multiple, 
noncompensable disabilities under 38 C.F.R. § 3.324 (2001), 
from May 1996, and the RO continued the denial of a 
compensable evaluation under § 3.324 prior to May 1996, as 
addressed in the 2002 supplemental Statement of the Case 
(SSOC).  The claims now return to the Board for appellate 
review.

In a September 1998 remand, the Board noted that the 
veteran's claim for service connection for hearing loss 
encompassed a claim for service connection for a right ear 
hearing loss, and that the veteran had not been notified of 
any adjudicative decision as to right ear hearing loss.  The 
Board noted that, as no adjudicative decision has been issued 
to the veteran, the claim remained before VA.  There is no 
evidence in the record before the Board on appeal which 
reflects that the veteran has been notified of any decision 
on this issue.  The claim remains pending and is again 
referred to the RO.

Also in the September 1998 remand, the Board directed that 
the RO should adjudicate the issue of whether the veteran 
filed a timely notice of disagreement with the RO's denial in 
a February 1995 rating decision of entitlement to service 
connection for hemorrhoids, disabilities as a result of 
possible exposure to Agent Orange, and degraded eyesight.  It 
does not appear from a review of the claims file that the RO 
has yet adjudicated that issue, which is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims addressed in this decision has been obtained.

2.  The veteran's service-connected hearing loss, left ear, 
is currently manifested by a level I hearing loss and 94 
percent speech discrimination or better.  

3.  The veteran's service-connected sinusitis is manifested 
by recurrent episodes of sinusitis with incapacitation and 
requiring use of antibiotics two to four times a year on 
average, and by monthly episodes of sinusitis characterized 
by headaches, pain, and occasional purulent discharge.

4.  The veteran's service-connected AV block is manifested by 
abnormality on electrocardiogram (EKG) examinations, but not 
by dyspnea, fatigue, angina, dizziness, syncope, use of 
medication, or by any other symptomatology.

5.  As a matter of law, a compensable evaluation under 
38 C.F.R. § 3.324 for multiple noncompensable service-
connected disabilities cannot be granted for any period 
during which a compensable evaluation for service-connected 
disability is in effect.

CONCLUSIONS OF LAW

1.   The criteria for an initial compensable evaluation for 
service-connected hearing loss, left ear, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2001); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (as in effect prior to June 10, 1999).

2.  The criteria for an initial evaluation of 30 percent for 
sinusitis, but no higher evaluation, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.7, 4.97, Diagnostic Codes 6501, 6502, 6510 (2001); 38 
C.F.R. § 4.97, Diagnostic Codes 6501, 6502, 6510 (as in 
effect prior to October 7, 1996). 

3.  The criteria for an increased (compensable) initial 
evaluation for auriculoventricular (AV) block have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7015 (2001); 38 C.F.R. 
§ 4.97, Diagnostic Code 7015 (as in effect prior to January 
12, 1998).

4.  The veteran's claim of entitlement to a compensable 
evaluation under the provisions of 38 C.F.R. § 3.324 from May 
13, 1996 is without legal merit.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.324 (2001); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an increased 
(compensable) evaluation for service-connected hearing loss 
and for AV block.  The veteran also contends, in effect, that 
he is entitled to an initial evaluation in excess of 10 
percent for service-connected sinusitis.  The veteran's 
claims are also construed as raising a contention that he is 
entitled to a compensable evaluation for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§3.324 prior to May 13, 1996.

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

However, where an appeal arises from initial rating decisions 
that established service connection and assigned the initial 
disability evaluations, it is not the present level of 
disability that is of primary importance; rather, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board notes that regulations applicable to the evaluation 
of the veteran's claims for increased evaluations for hearing 
loss, sinusitis, and AV heart block were revised during the 
pendency of these claims.  When regulations are changed 
during the course of a veteran's appeal, VA must consider 
both the criteria that applied when the veteran submitted the 
claim and the revised criteria to determine if one version of 
the regulation is more advantageous to the veteran than the 
other.  The criteria that are to the advantage of the veteran 
should be applied; however, revised criteria may only be 
applied from the effective date of the revision and 
thereafter.  Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)) was enacted.  This new law redefines the obligations 
of VA with respect to notice and duty to assist.  Regulations 
implementing the VCAA have been published.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Thus, the 
VCAA is applicable to this case, which remained pending and 
was not finalized by the time of enactment of the VCAA.  The 
implementing regulations to the VCAA are also applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations as 
to the issue presently under consideration, although initial 
adjudication of the claim was conducted without the guidance 
of the provisions enacted thereafter.  

The veteran was advised of the types of evidence which might 
substantiate his claim in the Board remand issued in 
September 1998.  The veteran was specifically advised of the 
provisions of the VCAA by a lengthy supplemental statement of 
the case (SSOC) issued in February 2002 and by a letter 
provided in March 2002 which accompanied a rating decision 
prepared in February 2002.  The veteran has been provided 
with numerous VA examinations during the pendency of his 
claims, including VA examinations conducted in March 1995, 
April 1996, August 1999, and December 2001.  Private medical 
evidence has been submitted.  The RO has requested all 
evidence identified by the veteran as relevant, except items 
of evidence for which the veteran has not authorized release.  
The veteran has not identified any additional evidence or 
information that might be relevant to his claims.  The Board 
concludes that the development prior to and following 
enactment of the VCAA meets the duties to assist and notify 
the veteran set forth in that enactment.

1.  Claim for compensable initial evaluation for hearing 
loss, left ear

By a rating decision issued in April 1995, the RO granted 
service connection for hearing loss and evaluated that 
disability as noncompensable, based on VA examination 
conducted in March 1995.  An audiogram in March 1995 
disclosed the following auditory thresholds in the left ear: 
5 decibels at 500 Hz, 5 decibels at 1000 Hz, 0 decibels at 
2000 Hz, 20 decibels at 3000 Hz, and 60 decibels at 4000 Hz, 
for a puretone four-frequency average of 21 decibels.  Speech 
recognition ability was 94 percent in the left ear.  The 
examiner concluded that the veteran had moderately severe, 
high-frequency sensorineural hearing loss in the left ear.

An audiogram conducted in August 1999 disclosed auditory 
thresholds in the left ear of 5 decibels at 500 Hz, 5 
decibels at 1000 Hz, 5 decibels at 2000 Hz, 30 decibels at 
3000 Hz, and 55 decibels at 4000 Hz, for a puretone four-
frequency average of 23.75 decibels.  Left ear speech 
recognition ability was 100 percent.

The report of a private April 1999 audiogram, although not 
reported in numerical values, appears consistent with the 
August 1999 VA audiogram.  Left ear speech recognition 
ability on the private April 1999 examination was 100 
percent.

An audiogram conducted in December 2001 disclosed auditory 
thresholds in the left ear of 5 decibels at 500 Hz, 5 
decibels at 1000 Hz, 5 decibels at 2000 Hz, 35 decibels at 
3000 Hz, and 50 decibels at 4000 Hz, for a puretone four-
frequency average hearing loss of 23.75 decibels.  Left ear 
speech recognition ability was 96 percent.

As the veteran timely disagreed with the noncompensable 
evaluation assigned for hearing loss after the RO issued the 
April 1995 rating decision which included the initial grant 
of service connection for hearing loss and the initial 
assignment of a disability evaluation, the Board must 
considered whether the veteran is entitled to staged ratings.  
Fenderson, supra.

The Board notes that effective June 10, 1999, regulations 
applicable to hearing loss were revised.  63 Fed. Reg. 25,206 
(May 11, 1999).  Because the veteran's claim was filed before 
the regulatory change occurred, he is entitled to application 
of the version more favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, the numerical 
standards by which auditory acuity and speech recognition are 
measured were not altered and there were no changes that 
would require evaluating this veteran's hearing loss in a 
manner different from that previously used.  The RO 
considered the veteran's hearing loss under the revised 
regulations at the time of the May 2000 rating decision, and 
found that the new regulations resulted in no change in the 
evaluation of the veteran's hearing loss.  

The criteria for evaluating hearing impairment in effect 
prior to June 10, 1999, as well as the revised regulation 
applicable from that date, call for the consideration of the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests.  Compare 38 C.F.R. § 4.85 
(1998) with 38 C.F.R. § 4.85 (2000).  These results are then 
charted on Table VI and Table VII, 38 C.F.R. § 4.85, as set 
out in the Rating Schedule.  The Tables set out eleven 
auditory acuity levels, and each veteran's hearing loss is 
classified according to these levels.  In order to establish 
entitlement to an increased evaluation for hearing loss, it 
must be shown that certain minimum levels of the combination 
of the percentage of speech discrimination loss and average 
pure tone decibel loss are met. 

The Board notes that although the criteria for rating 
diseases of the ear (and other sense organs) were amended 
effective June 10, 1999, during the pendency of this appeal, 
the schedular criteria for rating hearing loss (i.e., the 
eleven auditory acuity levels described above) have not 
changed, and are currently located at 38 C.F.R. § 4.85, 
Diagnostic Code (DC) 6100 (2001), previously codified as 
38 C.F.R. § 4.85, Diagnostic Codes 6100-6110 (as in effect 
prior to June 10, 1999).

The Board has compared the previous versions of Table VI and 
Table VII to the new versions of these tables, and finds that 
there has been no discernable change in them.  Further, it is 
noted that the revisions in the language in 38 C.F.R. § 4.85 
do not change the method by which Tables VI and VII are 
interpreted, but only describe, in greater detail, how they 
are applied.

As to the provisions of 38 C.F.R. § 4.86, the version in 
effect prior to June 1999 only provided information regarding 
the fact that the evaluations derived from the Rating 
Schedule were intended to make proper allowance for 
improvement by hearing aids.  Currently, it addresses 
exceptional patterns of hearing loss.  The exceptional 
patterns addressed in that section are when the pure tone 
threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels 
or more, or when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
Because the evidence clearly establishes that the veteran's 
hearing loss does not fall into an exceptional pattern, this 
provision, and Table VIa, are not for application in this 
case. 

Where, as in this case, service connection has been granted 
only for defective hearing involving one ear, and the 
claimant does not have total deafness in both ears, the 
hearing acuity of the non-service-connected ear is considered 
to be normal (a numeric designation of I on Table VII).  38 
C.F.R. §§ 3.383, 4.85(f) (2001).  As noted in the 
Introduction, a claim for service connection for right ear 
hearing loss has been raised.  However, since service 
connection for that ear has not yet been adjudicated, the 
veteran's right ear is treated as having level I hearing for 
purposes of adjudication of the initial evaluation for left 
ear hearing loss.  There is no prejudice to the veteran 
because, if service connection should be granted for right 
ear hearing loss, the initial evaluation for bilateral 
hearing loss would then be assigned, and the assigned 
evaluation for bilateral hearing loss would replace the 
evaluation assigned for left ear hearing loss, since the 
veteran's claims for service connection for bilateral, right, 
or left ear hearing loss were simultaneously raised.

Mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations, using 
the controlled speech discrimination test results together 
with the results of the pure tone audiometry test, results in 
a determination under Tables VI and VII of 38 C.F.R. § 4.85 
that the veteran has a level I hearing loss in the service-
connected left ear. 

When the numeric designation of Level I for the (non-service-
connected) right ear is coupled with the numeric designation 
of Level I for the service-connected left ear, using Table 
VII to compute the hearing loss, the applicable evaluation is 
0 percent (noncompensable), under the Diagnostic Code 6100 
table.  38 C.F.R. § 4.85 (2001).  Thus, the veteran's left 
ear hearing loss, evaluating the results of audiometric 
examination reports prior to June 10, 1999 under the criteria 
then in effect, and evaluating results of audiometric 
examination reports since June 1999 under both the old and 
the revised criteria, is noncompensable.   

None of the evidence of record supports a higher evaluation 
for left ear hearing loss at any time during the pendency of 
the appeal.  Thus, the preponderance of the evidence is 
against a compensable evaluation for hearing loss, left ear, 
at the veteran's current levels of hearing acuity.  The 
evidence to support a compensable evaluation is not in 
equipoise, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.

2.  Entitlement to an initial evaluation in excess of 10 
percent for sinusitis

On VA examination conducted in March 1995, the veteran 
reported a history of injury to his nose, including a 
fracture which required surgery, in 1980.  Physical 
examination disclosed no obstruction, pus, or polyps.  The 
examiner stated that radiologic examination of the sinuses 
had been conducted, but the report of that examination is not 
associated with the claims file.  The nasal examination was 
normal.

At the time of an August 1999 VA fee-basis examination, the 
veteran complained of recurrent sinusitis with chronic nasal 
pain and frontal ethmoid pressure.  He reported occasional 
colored nasal discharge.  He reported requiring antibiotics 
for sinus infections about every three months and routine use 
of over-the-counter remedies to control sinusitis.  
Computerized tomography (CT) scan examination of the 
paranasal sinuses was normal except that mild deviation of 
the nasal septum was disclosed.

On examination in December 2001, the veteran reported having 
flare-ups of sinusitis monthly, with two episodes of 
sinusitis per year resulting in incapacitation and absence 
from work of two or three days, with symptoms including 
severe headaches, pain, purulent drainage, and crusting.  
There was no ozena, atrophic changes, or anosmia.  

The RO granted service connection for sinusitis by a February 
1995 rating decision, and assigned a noncompensable 
evaluation.  The RO continued that noncompensable evaluation 
in an April 1995 rating decision.  The veteran disagreed with 
that noncompensable evaluation.  The initial noncompensable 
evaluation was not final at the time of the April 1995 rating 
decision, and therefore, the veteran's disagreement with that 
initial evaluation, as confirmed, continued the adjudication 
of the initial evaluation, and the SOC, when provided, 
applied to the initial evaluation following the grant of 
service connection.  The evidence for the entire appeal 
period must be evaluated to determine whether staged 
evaluations are warranted.  Fenderson, supra.  As noted in 
the Introduction, by a subsequent rating decision, prepared 
in February 2002, the veteran was granted a 10 percent 
evaluation for sinusitis, effective from May 13, 1996.  The 
Board must determine whether the veteran is entitled to an 
evaluation in excess of the non-compensable initial 
evaluation, from the date on which the claim was submitted, 
June 22, 1994, through May 13, 1996, or an evaluation in 
excess of 10 percent thereafter.  

Under the old regulations for evaluation of sinusitis, a 
noncompensable evaluation was warranted for chronic maxillary 
sinusitis with only X-ray manifestations and mild or 
occasional symptoms.  A 10 percent rating required moderate 
chronic maxillary sinusitis manifested by a discharge, 
crusting or scaling and infrequent headaches.  A 30 percent 
evaluation required severe chronic maxillary sinusitis 
manifested by frequently incapacitating recurrences, severe 
and frequent headaches, and a purulent discharge or crusting 
reflecting purulence; a 50 percent evaluation required 
postoperative manifestations, following a radical operation, 
to include chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  38 
C.F.R. § 4.97 Diagnostic Code 6513, as effective prior to 
October 7, 1996.

The report of a March 1995 VA examination establishes that 
there was no discharge, crusting or scaling, so the 
requirement for a compensable (10 percent) evaluation was not 
met, even though the veteran has indicated that he had 
headaches.  A 30 percent evaluation required severe chronic 
maxillary sinusitis manifested by frequently incapacitating 
recurrences, severe and frequent headaches, and a purulent 
discharge or crusting reflecting purulence.  The VA 
examination establishes that there was no purulent drainage 
or crusting, and the examiner found no evidence of severe 
maxillary sinusitis.  In this case, the medical evidence 
discloses no indication that the veteran has manifested 
moderate chronic maxillary sinusitis by radiologic 
examination at any time during the pendency of the appeal, as 
all radiologic examinations of record are negative.  Thus, 
the veteran did not meet the criteria for a 10 percent 
evaluation or a 30 percent evaluation at the time of the 
March 1995 VA examination under the criteria then in effect.

Under the revised regulations, a 10 percent rating requires 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation 
requires 3 or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or; more than 6 non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation, the maximum allowable, is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6510, 
effective as of October 7, 1996.

The Board is of the opinion that the change in the rating 
criteria effective October 7, 1996, is more favorable than 
the prior criteria with respect to the veteran in this case, 
as the evidence reflects that the veteran has frequent non-
incapacitating episodes of sinusitis, averaging monthly.  The 
Board notes that, on VA examination in 1999, the veteran 
reported being required to use antibiotics for sinus problems 
an average of every three months, or 4 times yearly.  On VA 
examination in December 2001, he reported use of antibiotics 
twice a year.  Viewing the evidence in the light most 
favorable to the veteran, the Board finds that this evidence 
establishes that the veteran had episodes of sinusitis 
requiring use of antibiotics an average of three time yearly.  
Thus, the veteran's symptomatology warrants a 30 percent 
evaluation under the revised criteria.  The revised criteria 
may be applied only from the effective date of those 
criteria, October 7, 1996.  VAOPGCPREC 03-00.  From the 
effective date of the revised regulations, that is, October 
6, 1996, the evidence establishes that the veteran is 
entitled to a 30 percent evaluation for sinusitis.  

However, an evaluation in excess of 50 percent, under either 
the prior regulations or under the amended regulations, 
requires that the veteran have post-operative residuals.  The 
medical evidence reflects that the veteran did not have 
radical surgery in service, although fractures were aligned.  
The medical evidence establishes that he does not now require 
radical surgery or any surgery for sinus problems at all.  
The veteran does not have any surgical residuals such as 
osteomyelitis, and does not have near-constant sinusitis, by 
his own statements.  

The Board has considered whether the veteran is entitled to 
an evaluation in excess of noncompensable prior to May 13, 
1996, in excess of 10 percent from May 13, 1996 to October 7, 
19996, or in excess of 30 percent thereafter.  The 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for sinusitis at any time during the 
pendency of the claim.  There is no evidence under the old 
regulations to warrant a compensable evaluation prior to May 
13, 1996, and no evidence to warrant an evaluation in excess 
of 10 percent from May 13 to October 7, 1996, and no evidence 
to warrant an evaluation in excess of 30 percent thereafter.  

3.  Entitlement to a compensable initial evaluation for AV 
block

On VA examination conducted in April 1996, the veteran 
reported that, although he had an abnormal EKG in service, he 
had never had any chest pain and had never been required to 
take medication for a heart problem.  The veteran's pulse was 
52 and regular, his blood pressure was 135/80 sitting and 
135/85 standing.  There were no murmurs or gallops.  There 
was no cardiomegaly or peripheral edema.  An 
electrocardiogram (EKG) examination disclosed market sinus 
bradycardia with first degree AV block.  The examiner 
concluded that the veteran had a normal cardiac examination 
except for an abnormal EKG. 

On VA examination conducted in August 1999, the veteran 
reported that he continued to run on a regular basis, 
averaging for 4 to 5 miles at a time, twice a week.  He 
reported that he had no symptoms of chest pain, dizziness, or 
syncope.  He denied TIA (transient ischemic attack) or 
claudication, and reported that he did not require any 
regular cardiovascular medication.  His blood pressure was 
recorded as 120/80 supine and sitting.  His heart rate was 
60.  There was no jugular venous distention or carotid 
through these.  The lungs were clear.  Cardiac rate and 
rhythm were regular and without appreciable gallops, rub, 
click, or murmur.  A 12-lead EKG demonstrated sinus rhythm 
with borderline first-degree VA block.  There was mild sinus 
bradycardia at a rate of 58 per minute.  The examiner 
concluded that the veteran had no evidence of significant 
cardiac cardiovascular disease and that the borderline first-
degree AV block was asymptomatic. 

In a March 2002 addendum, the examiner concluded that the 
veteran did not have congestive heart failure, left 
ventricular dysfunction, cardiac hypertrophy or dilation, and 
did not suffer from dyspnea, fatigue, angina, dizziness, or 
syncope, and di no have any symptoms of AV block, and that AV 
block, if present, did not affect the veteran's social or 
industrial capacity.  

The veteran contended that the presence of AV block on 
physical examination prevented him from being hired by UPS or 
American Airlines.  However, the veteran stated that he could 
not submit the reports of physical examinations conducted by 
those companies, as he was provided only verbal results.  The 
veteran did not respond to the RO's request for authorization 
of releases of information so that VA could obtain those 
results directly from the companies.

At the time the veteran submitted his claim, in June 1994, 
the severity of disability due to AV heart block was 
evaluated under 38 C.F.R. § 4.104, 7015 (1994).  The specific 
criteria evaluated under Diagnostic Code 7015 included the 
regulation of heart beat through different methods (including 
medication and pacemakers) and the frequency of attacks of 
heart beat irregularity. 
 
According to Diagnostic Code 7015, asymptomatic incomplete 
auriculoventricular block without syncope or the need for 
medication for control after more than one year warranted 
assignment of a noncompensable rating.  Evidence of an 
incomplete auriculoventricular block without syncope but with 
occasional symptoms warranted the assignment of a 10 percent 
evaluation.  Evidence of a complete auriculoventricular block 
without syncope or minimum rating with a pacemaker warranted 
the assignment of a 30 percent evaluation.  38 C.F.R. § 
4.104, Code 7015 (1994).

Under these criteria, the veteran's diagnosed AV block is 
non-compensable because, other than the findings on EKG, the 
veteran manifested no symptoms of AV block other than a slow 
heartbeat.  However, there is no evidence, subjective or 
objective, of any other symptom.  In the absence of any 
symptomatology of the AV block, the service-connected 
disability is noncompensable.

The regulations for the evaluation of disabilities of the 
cardiovascular system were revised, effective January 12, 
1998.  62 Fed. Reg. 65207-65224 (Dec. 11, 1997).  As noted 
above, when regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, revised regulations do not allow 
for their retroactive application unless those regulations 
contain such provisions and may only be applied as of the 
effective date.  VAOPGCREC 3-2000.

The new criteria for evaluation of AV block, at 38 C.F.R. 
§ 4.104, effective as of January 12, 1998, now provide that a 
10 percent rating for auriculoventricular block when a 
workload of greater than 7 METs (metabolic equivalents at 
which cardiac symptoms develop), but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or continuous medication or a pacemaker is required, and a 30 
percent rating when a workload of greater than 5 METs, but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, syncope or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram or X-ray.  
Higher ratings are also possible when there is left 
ventricular dysfunction with an ejection fraction of 50 
percent or less.  38 C.F.R. § 4.104, DC 7015 (effective as of 
January 12, 1998).

In this case, the clinical evidence establishes that there is 
no METs level, even when the veteran runs up to 5 miles, at 
which he begins having dyspnea, angina, dizziness, or 
syncope.  Thus, he is not entitled to a compensable 
evaluation under the revised regulations.

The preponderance of the evidence establishes that the 
veteran's AV heart block is asymptomatic.  Although the 
veteran stated that this diagnosis prevented him from 
obtaining employment, he did not submit or authorize release 
of any information which would serve to substantiate that 
contention.  The evidence is not in equipoise to warrant a 
compensable initial evaluation for AV block, and the 
provisions of 38 U.S.C.A. § 5107(b) (West Supp. 2001) 
regarding reasonable doubt are not applicable.  

4.  Entitlement to a compensable evaluation under 38 C.F.R. 
§3.324 

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities that are of such 
character as to clearly interfere with normal employability, 
but are not found to be of compensable degree under the VA's 
Rating Schedule, the rating agency is authorized to apply a 
10 percent evaluation, but not in combination with any other 
rating.  38 C.F.R. § 3.324. 

In the present case, the veteran has been awarded service 
connection for several disabilities.  In particular, a 10 
percent evaluation was awarded for recurrent sinusitis, 
effective from May 13, 1996, by a rating decision issued in 
February 2002, with a 30 percent evaluation effective from 
October 7, 1996, as discussed in this Board decision, and a 
10 percent evaluation was awarded for tinnitus, effective in 
August 1999.  Thus, by the terms of the regulation, the 
veteran has no legal entitlement to a compensable evaluation 
under 38 C.F.R. § 3.324, for multiple non-compensable 
service-connected disabilities, as of the date on which a 
compensable evaluation was first assigned, May 13, 1996, or 
thereafter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
From May 13, 1996, the claim is moot.

However, the RO not yet considered the veteran's disagreement 
with issues addressed in a February 1995 rating decision.  
After those issues have been addressed and adjudicated, the 
RO should again consider whether the veteran is entitled to a 
compensable 10 percent evaluation under 38 C.F.R. § 3.324 
prior to May 13, 1996.  That issue is addressed in the remand 
portion of this decision.  


ORDER

An increased (compensable) initial evaluation for hearing 
loss, left ear, is denied.

Entitlement to an initial 30 percent evaluation for 
sinusitis, from October 7, 1996, is granted.  

An increased (compensable) initial evaluation for AV block is 
denied.

A compensable evaluation under the provisions of 38 C.F.R. 
§3.324 from June 22, 1994, to May 13, 1996 is denied.


		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


